Citation Nr: 0920978	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-33 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for right ear hearing 
loss, currently rated as 0 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for left 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2008, a 
statement of the case was issued in September 2008, and a 
substantive appeal was received in October 2008.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  

The Board has considered whether to defer appellate review of 
the right ear hearing loss rating issue in light of the 
decision to remand the service connection for left ear 
hearing loss issue for further development.  The Board 
recognizes that should service connection be established for 
left ear hearing loss, the then bilateral hearing loss would 
be rated together.  However, the Board finds that the issues 
need not be viewed as inextricably intertwined since a review 
of the proper rating for bilateral hearing loss would be 
accomplished automatically by the RO should the Veteran 
prevail with his service connection for left ear hearing loss 
claim.  There is therefore no prejudice to the Veteran by 
proceeding with appellate review of the right ear hearing 
loss rating issue at this time. 

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for left 
ear hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hearing acuity is Level V in his service-
connected right ear, and pursuant to 38 C.F.R. § 4.85(f) 
Level I is assigned for the hearing acuity in his nonservice-
connected left ear.  


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
rating for the Veteran's service-connected right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7, 4.85, 4.86, and 
Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated December 2007                                                                  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

The December 2007 VCAA notice letter did not comply with 
Vazquez since that judicial decision was rendered in January 
2008.  However, the Board notes that the RO sent the Veteran 
a November 2008 correspondence that fully complied with 
Vazquez.  A supplemental statement of the case was 
subsequently issued in December 2008. 

The December 2007 VCAA notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a 
service connection claim; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran a 
physical examination in December 2007, obtained medical 
opinions as to the etiology and severity of disabilities, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the Veteran's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


Increased Ratings

The present appeal involves the Veteran's claim that the 
severity of his service-connected right ear hearing loss 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Veteran's service-connected right ear hearing loss has 
been rated by the RO under the provisions of Diagnostic Code 
6100.  Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from the 
veteran's hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated from level I for slightly 
impaired hearing acuity through level XI for profound 
deafness.  Further, "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f).   

The rating criteria at 38 C.F.R. § 4.86 addresses exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in that section are when the puretone threshold at 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.

The relevant evidence consists of a December 2007 VA 
examination and two private physician examinations dated 
February 2007 and November 2008.  

At the February 2007 examination, pure thresholds levels at 
1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were 
measured at 20, 50, 60, and 65 decibels respectively.  The 
average of these four measurements is 48.75.  The speech 
recognition score was measured at 96 percent.     

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to the Veteran's February 2007 audiological examination; the 
results yield a numerical designation of I for the right ear 
and a numerical designation of I for the left ear.  Entering 
the category designations for each ear into Table VII results 
in a noncompensable disability evaluation under Diagnostic 
Code 6100.  

At the December 2007 VA examination, pure thresholds levels 
at 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were 
measured at 15, 45, 55, and 70 decibels respectively.  The 
average of these four measurements is 46.25.  The speech 
recognition score was measured at 64 percent.     

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to the Veteran's December 2007 audiological examination; the 
results yield a numerical designation of V for the right ear 
and a numerical designation of I for the left ear.  Entering 
the category designations for each ear into Table VII results 
in a noncompensable disability evaluation under Diagnostic 
Code 6100.  

At the November 2008 examination, pure thresholds levels at 
1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were 
measured at 15, 55, 65, and 70 decibels respectively.  The 
average of these four measurements is 51.25.  The speech 
recognition score was measured at 80 percent.     

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to the Veteran's November 2008 audiological examination; the 
results yield a numerical designation of IV for the right ear 
and a numerical designation of I for the left ear.  Entering 
the category designations for each ear into Table VII results 
in a noncompensable disability evaluation under Diagnostic 
Code 6100.  

All three examinations reveal a level of hearing loss that 
results in a noncompensable disability evaluation under 
Diagnostic Code 6100.  Accordingly, the Board can only 
conclude that the Veteran's right ear hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Entitlement to a compensable rating for right ear hearing 
loss is not warranted.  To this extent, the appeal is denied.  


REMAND

Notices furnished to the Veteran pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002), were 
inadequate.  With respect to whether new and material 
evidence has been received to reopen the Veteran's claim for 
service connection for left ear hearing loss, the Veteran has 
not been informed of what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denials pursuant to Kent v. Nicholson, 20 Vet.App. 1 
(2006).  Thus, it is appropriate to direct additional VCAA 
notice to ensure full compliance with VCAA notice 
requirements.  See also, Quartuccio v. Principi, 16 Vet.App. 
183, 187 (2002); Pelegrini v. Principi 18 Vet.App. 112 
(2004).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should advise the appellant of 
what evidence would substantiate his 
request to reopen his claim for service 
connection for left ear hearing loss.  
Apart from other notice requirements 
applicable under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) the RO should 
comply with the Court's guidance in Kent 
and advise the appellant of the evidence 
and information that is necessary to 
reopen the claim and the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claim for service connection.  

2.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and readjudicate the 
issue on appeal.  If the Veteran's claim 
for entitlement to service connection for 
left ear hearing loss is reopened, then 
the RO should proceed, after any 
necessary development, to adjudicate the 
claim under a merits analysis.  If the 
Veteran's claim for entitlement to 
service connection for left ear hearing 
loss is reopened, the RO should 
entitlement to service connection on a 
direct basis and also consider whether 
service connection for left ear hearing 
loss can be granted as secondary to right 
ear hearing loss and tinnitus, including 
by aggravation.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


